DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on June 2, 2022.  These drawings are acceptable.

Response to Arguments
Applicant's arguments filed June 3, 2022 have been fully considered but they are not persuasive.
With regard to the rejections under 35 U.S.C. 112(a), applicant has argued that the limitations claimed in claims 2 and 9-11 do not require undue experimentation, because “applicant asserts that the breadth of possibilities [for the materials that make up the core] results in less required experimentation.  If there are many possible materials with the required dissolution rates, any of them will do.  There is no need for further, undue experimentation” (see the Remarks, Page 9).  Examiner respectfully traverses.  The examiner’s position is that applicant has cited broad categories of materials, some of which may have the required dissolution rates.  The specification does not state that one can simply pick from the list of materials in paragraph 0028 and “any of them will do.”  The specification states that “the relative percentages of each component can be varied to achieve a desired dissolution rate.”  Thus, the components themselves must be chosen, and the relative percentages of those components must be chosen.  No specific examples are given.
Second, applicant argues that “a person of ordinary skill in the art can select any of these materials [from paragraph 0028], look up dissolution rates for each in available research resources, and build the core” (Remarks, Page 9).  Examiner respectfully disagrees.  Examiner used a number of available resources (including the USPTO Scientific and Technical Information Center) to investigate whether any such resources exist for the materials discussed in paragraph 0028 of the specification, i.e. lookup tables or similar.  None were found.  See attached search history information.
Furthermore, applicant argues that the broad limitation “the core is dissolvable” was not rejected under 112(a), and that this is evidence that “breadth alone is not enough for a conclusion that undue experimentation will result” (Remarks, Page 9).  Examiner asserts that applicant has confused the examiner’s point.  The broad limitation “the core is dissolvable” is not rejected under 112(a), as the prior art is full of materials that are used downhole and are dissolvable.  What is not well known is the specific materials that dissolve under the very specific conditions defined in the claim.  The claim limitations that are rejected under 112(a) are not broad limitations.  Thus, their breadth is not the reason for the rejection.  The opposite is the case, i.e. that they are too specific, and require undue experimentation to arrive at what is specifically claimed.
Applicant then argues that “the examiner makes the further claim that paragraph 0028 states that there are various factors that can influence the degradation rate.  But this passage is not part of claim 2 and therefore Applicant asserts that this disclosure in the Specification cannot be used to reject claim 2 under section 112” (Remarks, Page 9).  Examiner asserts that whether the “various factors” statement is in the claims or the specification is totally irrelevant.  One looks to the disclosure (of which the specification is part) to determine whether the claim language is enabled.  Statements in the disclosure can either show enablement or not.  In this case they do not.
	With regard to the rejections under 35 U.S.C. 112(b) and related to the unit “MCD,” applicant’s arguments are persuasive and the rejection will be withdrawn.  While an extensive search using the worldwide patent database as well as the aforementioned USPTO STIC did not reveal the unit to be well-known, applicant’s conceptual explanation of the unit makes sense.
	Regarding the prior art, applicant argues that the new claim language, “wherein the DPNA can withstand a fluid pressure differential of at least 2,500 psi at temperatures of 100 degrees C” overcomes the rejection of record because “Walker’s wooden or wax plugs are intended to be ruptured by pressure less than what is claimed in claim 1” (Remarks, Page 11).  Examiner respectfully traverses.  The claim language requires that the DPNA can withstand a certain fluid pressure differential.  The claim does not specify that the core must be intact while that pressure differential is occurring.  The specification states that the “DPNA 200 in its ultimate form is the barrel 202 without the core 204, and the barrel 202 operates as a nozzle.  The DPNA 200 in this ultimate form can withstand differential pressures of over 2600 psi…” (Paragraph 0038, emphasis supplied).  Thus, claim 1 can be read as referring to the DPNA after dissolution of the core.  See the rejection under 35 U.S.C. 103 provided below.

Claim Objections
Claim 1 is objected to because of the following informalities:  The acronym “(DPNA)” should be inserted directly after “dissolvable plugged nozzle assembly” in line 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The amendment to claim 1 states that the DPNA can withstand a fluid pressure differential of at least 2,500 psi “at temperatures of 100 degrees C.”  The temperature value of 100 degrees C is not found in the original disclosure.  In paragraph 0024, the specification discusses pressure values of 500 psi, 3,000 psi, and 5,000 psi.  In paragraph 0038, the specification mentions a pressure value of 2,600 psi.  No specific temperature is mentioned in either paragraph.
With regard to claim 12, the newly-added phrase “wherein the metallic alloy is brine-insensitive in the range, wherein the brine-insensitivity of the metallic alloy means the dissolution rate of the core is substantially constant within the range” is not found in the original disclosure.  The original disclosure provided no specific definition of the term “brine-insensitive,” nor was a definition implied.  The original disclosure also did not limit the “brine insensitivity” to any particular range.
Claims 2 and 9-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
With regard to claims 2 and 9-12, the specification does not properly enable one of ordinary skill in the art to determine a material to use for the core which will have the claimed degradation rate in the particular solution, without undue experimentation.  The disclosure provides little guidance on this matter.  The disclosure cites various broad categories of materials, i.e. “(a) brine insensitive metallic alloy, (b) partially or fully vitrified metal (p-BMG) or matrix composite (BMGCG), (c) metal integrated polymer composites or vice versa” (Paragraph 0028).  Paragraph 0028 further states that various factors can influence the degradation rate.  The specification never gives any concrete examples of a suitable material.  Thus, the amount of guidance provided by the disclosure is minimal, and the level of predictability is low, given the number of factors that can influence the degradation rate (e.g. types and relative amounts of metal used in the alloy, specifics of the vitrification or alloying process, relative amounts of the components of the composite material, environmental factors, etc).  As a result, undue experimentation would be required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 and 3, 6, and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen (US 6,585,063) in view of Walker et al. (US 4,341,273, hereinafter Walker) and Johnson, Jr. et al. (US 4,391,339, hereinafter Johnson).
With regard to claim 1, Larsen discloses (see especially Fig. 7A) a nozzle assembly for injection of fluids into a well for use with limited entry liners (note that the claim is merely directed to the nozzle itself, and “use with limited entry liners” constitutes the intended use of the nozzle, and is thus given little patentable weight), the nozzle comprising:
a barrel (110) having:
a cylindrical outer surface (see annotated Fig. below) configured to facilitate mounting within a hole in a cylindrical limited entry liner (the nozzle is at least capable of being mounted within a hole in a cylindrical limited entry liner);
an interior face facing inward relative to the limited entry liner (see annotated Fig. below, noting that the terms “interior” and “exterior” can be arbitrarily assigned, given that only the nozzle itself is being claimed);
an exterior face opposite the interior face (see annotated Fig. below);
a sinuous interior profile defining an orifice through the barrel, the sinuous interior profile comprising a lipped opening in the interior face, a concave region adjacent to the lipped opening, a shoulder region adjacent to the concave region, a convex region adjacent to the shoulder region, and a flared opening in the exterior face and adjacent to the convex region (all parts listed in the annotated Fig. below).

    PNG
    media_image1.png
    514
    792
    media_image1.png
    Greyscale

Larsen fails to disclose a core formed in the barrel and having a complementary shape to the sinuous interior profile of the barrel, wherein the core is dissolvable.  Larsen further fails to disclose that the DPNA can withstand a fluid pressure differential of at least 2,500 psi at temperatures of 100 degrees C.
Walker discloses a drill bit having nozzles (37).  Walker’s nozzles 37 can be initially plugged with a dissolvable core made of wax (which can be dissolved by certain solvents) (see column 8, lines 1-7).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Larsen by providing the dissolvable wax core of Walker, in order to “prevent large-sized particles from entering the cavity of the bit via the nozzles [during running in of the bit]” (Walker, column 8, lines 1-7).  In the resulting combination of Larsen and Walker, the wax core will naturally “have a complimentary shape to the sinuous interior profile” due to the fact that the wax will take the shape of the walls surrounding it in order to effectively seal the nozzle.
Johnson teaches that “relatively low pressures of around 3000 psi [are] normally used to circulate drilling muds” (column 2, lines 65-66).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Larsen in view of Walker such that the DPNA was capable of withstanding a pressure differential of at least 2,500 psi, as Johnson teaches that pressures of 3000 psi are conventionally used for circulating drilling fluids.
With regard to claim 3, Larsen’s nozzle is capable of being used with fluids having temperatures between 100-225 degrees F, as these are typical downhole temperatures. 
With regard to claim 6, Larsen in view of Walker fails to disclose that the concave region is at least three times wider than the convex region.
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Larsen in view of Walker such that the concave region was at least three times wider than the convex region, as it has been held that a change in size or proportion is generally within the level of ordinary skill in the art (see MPEP 2144.04 IV. A.).
With regard to claim 8, Larsen in view of Walker discloses that the core is capable of dissolving after 36 hours, at least in the event that the solvent is applied after a time of 36 hours (note that claim 8 does not explicitly state what occurs during the 36 hours, i.e. 36 hours of exposure to what?).
Claim(s) 4, 5, and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen in view of Walker and Johnson as applied to claim 1 above, and further in view of Applicant’s Admitted Prior Art (hereinafter AAPA).
With regard to claim 4, Larsen in view of Walker fails to disclose that the core is made from at least one of brine-intensive metallic alloy, partially vitrified metal, fully vitrified metal, or a metal integrated polymer composite.
AAPA discloses that degradable polymer-metal composites were well known in the oil and gas art for their ability to provide good structural integrity until the desired time of dissolution (in view of applicant’s failure to seasonably traverse the examiner’s use of Official Notice in the previous Office Action).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Larsen in view of Walker, such that the temporary nozzle plug was made of a metal integrated polymer composite, as AAPA teaches that degradable polymer-metal composites were well known in the oil and gas art for their ability to provide good structural integrity until the desired time of dissolution.
With regard to claims 5 and 7, Larsen in view of Walker fails to disclose that after the core dissolves, the barrel can withstand a differential pressure of at least 2000 or 2600 psi and a flow rate through the barrel of at least 0.5 or 0.6 bpm.
AAPA teaches that pressures of at least 2000 psi and flow rates of 0.5 or 0.6 bpm are typically experienced by drill bit nozzles in conventional drilling (in view of applicant’s failure to seasonably traverse the examiner’s use of Official Notice in the previous Office Action).
It would have been considered obvious to one of ordinary skill in the art, before the effective filing date of the invention (AIA ) or at the time the invention was made (pre-AIA ), to have modified Larsen in view of Walker such that the nozzle could withstand a differential pressure of at least 2000 or 2600 psi and a flow rate of at least 0.5 or 0.6 bpm, as AAPA teaches that such pressures and flow rates are typical in the field of drill bit nozzles.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT E FULLER whose telephone number is (571)272-6300. The examiner can normally be reached M-F 8:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Blake Michener can be reached on 571-270-5736. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT E FULLER/Primary Examiner, Art Unit 3676